Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment (“Amendment”) is made as of April 19, 2011, by and between
Spanish Broadcasting System, Inc. (the “Company”), a Delaware corporation and
Joseph A. Garcia (“Executive”) (hereinafter collectively referred to as “the
Parties”).
RECITALS
WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of August 4, 2008 (the “Employment Agreement”); and
WHEREAS, the Company and Executive wish to amend the Employment Agreement
pursuant to the terms and conditions set forth herein below.
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Parties understand and agree to amend the Employment Agreement as
follows:
1. Amendment to Employment Agreement. Upon effectiveness of this Amendment as
provided in Section 2 below, Section 3(e) of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:
“(e) Automobile. During the Term of this Agreement, the Company will provide
Executive an annual allowance of Twenty Thousand Four Hundred Dollars ($20,400)
for the business use by Executive in purchasing or leasing an automobile and for
the payment of insurance, maintenance and other expenses in connection with such
automobile.”
2. Effectiveness. This Amendment shall become effective at such time that
executed counterparts of this Amendment have been duly executed and delivered.
3. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
4. The remaining terms and conditions of the Employment Agreement remain in full
force and effect.
[remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the day and year first written above.

            SPANISH BROADCASTING SYSTEM, INC.
      By:       /s/ Raul Alarcon         Name:   Raul Alarcon        Title:  
President        EXECUTIVE
          /s/ Joseph A. Garcia       Joseph A. Garcia           

 

 